Citation Nr: 1608997	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  05-14 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss disability and, if so, whether service connection is warranted.  

2.  Entitlement to service connection for tinnitus.   

3.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's lumbar spine degenerative joint disease for the period prior to December 28, 2010.  

4.  Entitlement to a disability evaluation in excess of 40 percent for the Veteran's lumbar spine degenerative joint disease for the period on and after December 28, 2010.  

5. Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to October 4, 2010.  


WITNESSES AT HEARING ON APPEAL

The Veteran and the Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from September 1993 to January 2001.  The Appellant is the Veteran's legal custodian.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the St. Louis, Missouri, Regional Office (RO) which, in pertinent part, determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for bilateral hearing loss; denied service connection for tinnitus; and denied an increased disability evaluation for the Veteran's lumbar spine degenerative joint disease.  In January 2008, the Board remanded the Veteran's appeal to the RO for additional action.  

In September 2010, the Board determined that new and material evidence had not been received to reopen the claim of entitlement to bilateral hearing loss and remanded the issues of service connection for tinnitus and an increased evaluation for the Veteran's lumbar spine disorder to the RO for additional action.  In February 2012, the Board noted that the Veteran had requested a hearing before a Veterans Law Judge sitting at the RO in an August 2009 written statement; vacated that portion of its September 2010 decision which determined that new and material evidence had not been received to reopen the claim of entitlement to bilateral hearing loss; and remanded the Veteran's appeal to the RO so that he could be scheduled for the requested Board hearing.  

In April 2012, the RO increased the evaluation for the Veteran's lumbar spine degenerative joint disease from 20 to 40 percent and effectuated the award as of December 28, 2010.  In May 2012, the RO denied a TDIU.  In July 2012, the Veteran withdrew his request for a hearing before a Veterans Law Judge and requested a hearing before a VA Decision Review Officer (DRO).  In September 2012, the Veteran was afforded the requested DRO hearing.  A hearing transcript was prepared and incorporated into the record.  

In October 2012, the RO granted service connection for major depressive disorder and posttraumatic stress disorder (PTSD); assigned a 100 percent schedular evaluation for that disability; effectuated the award as of October 4, 2010; and proposed that the Veteran be found to be incompetent to handle his VA benefits.  In March 2013, the Veteran was found to be incompetent to handle his VA benefits.  In May 2013, the Appellant was recognized by VA as the Veteran's legal custodian.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the instant appeal should take into consideration the existence of this electronic record.  

The United States Court of Appeals for Veterans Claims (Court) has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Therefore, the issue of entitlement to a TDIU for the period prior to October 4, 2010, is currently on appeal and will be addressed below.  

The issues of whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss, the evaluation of the Veteran's lumbar spine disorder; and a TDIU for the period prior to October 4, 2010, are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.  


FINDING OF FACT

Tinnitus originated during active service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  In this decision, the Board grants service connection for tinnitus.  Therefore, no further discussion of VA's duties to notify and to assist is necessary as to that issue.  


II.  Service Connection for Tinnitus

The Appellant asserts that service connection for tinnitus is warranted as the Veteran initially manifested ringing in his ears during active service due to his in-service noise exposure.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Where a veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, and an organic disease of the nervous system such as tinnitus becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  See Fountain v. McDonald, 27 Vet. App. 258, 275-75 (2015).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  
A February 2000 Army reference audiogram states that the Veteran was "routinely noise exposed."  The Veteran's service treatment records do not refer to tinnitus or ringing of the ears.  However, the Veteran is competent to report that tinnitus was incurred in service and it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

At a December 2009 VA audiological evaluation, the Veteran complained of bilateral tinnitus.  He reported that although he did not know when his tinnitus began, it may have been "two years ago."  The Veteran was diagnosed with tinnitus.  The examiner indicated that: "tinnitus started two years ago per Veteran report which is six years post-military exposure;" "[t]he tinnitus he reported is mild, infrequent and of short duration and cannot be attributed to noise damage;" and "[i]t is my opinion that it is not at least as likely as not that tinnitus is related to military service."  

At an October 2010 VA audiological examination, the Veteran complained of recurrent tinnitus.  He stated that his tinnitus began "sometime after he got out of the military."  He reported that he had been exposed to noise associated with heavy equipment and tanks without consistent use of hearing protection during active service.  He was diagnosed with tinnitus.  The examiner commented that: "[t]here are no complaints of tinnitus in his service medical records;" "[h]e did not relate his tinnitus to anything in the military nor did he state he noticed it in the military;" and "[t]herefore, it is my opinion that the Veteran's tinnitus is not as least as likely as not related to his military service or in-service exposure to noise."  

At the September 2012 DRO hearing, the Veteran testified that he had initially experienced ringing and burning of his ears during active service.  

A December 2012 addendum to the October 2010 VA audiological evaluation states that "the Veteran was in a hearing and a witness testified that the Veteran complained of ringing in his ears while he was on active duty and that it did not exist prior to service" and "[b]ased on the above statement and the opinions from 2009 and primarily 2010, my opinion remains the same that it is not as least as likely as not that the Veteran's tinnitus is related to his military service or any in-service event."  The Board observes that the December 2009 and October 2010 VA audiological evaluations and the December 2012 addendum thereto were all conducted by the same VA audiologist.  

The Board finds that the evidence is in at least equipoise as to whether the Veteran's tinnitus arose during active service.  The Veteran's service treatment records reflect that he was "routinely noise exposed."  He testified on appeal that his tinnitus was initially manifested during active service and has persisted to the present day.  The Veteran has been diagnosed with recurrent tinnitus on post-service examination.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for tinnitus is granted.  


REMAND

All Issues

A March 2012 Social Security Administration (SSA) Notice of Award states that the Veteran was awarded SSA disability benefits effective as of April 2012.  The evidence considered by the SSA in granting Veteran's claim is not of record.  The Court has clarified that the VA's duty to assist the Appellant includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).   

Clinical documentation dated after August 2014 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Appellant's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Appellant and request that she provide information as to all treatment of the Veteran's lumbar spine disorder after August 2014, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Appellant should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran after August 2014.  

3.  Contact the SSA and request that it provide copies of all records developed in association with the Veteran's award of SSA disability benefits for incorporation into the record.  

4.  Then readjudicate the issues of whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss; an evaluation in excess of 20 percent for the Veteran's lumbar spine degenerative joint disease for the period prior to December 28, 2010; an evaluation in excess of 40 percent for his lumbar spine degenerative joint disease for the period on and after December 28, 2010; and a TDIU for the period prior to October 4, 2010.  If any benefit sought on appeal remains denied, the Appellant should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Appellant's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


